Citation Nr: 0902629	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, upper and lower extremities.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service in August 1981 to August 1982, 
from January 1999 to February 1999, and from January 2004 to 
April 2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for IBS and 
lumbosacral strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence does not show that the veteran currently has 
peripheral neuropathy.  


CONCLUSION OF LAW

Service connection for bilateral peripheral neuropathy, upper 
and lower extremities, is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication 
notice by letters dated in August 2005 and March 2006.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded him physical 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Peripheral Neuropathy

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, 
which he contends began during his deployment to Iraq from 
March 2004 to March 2005.  His service medical records show 
that he complained of numbness in his hands in December 1987.  
On examination, his neurovascular system was intact, with 
normal range of motion and strength.  The numbness was 
determined to be caused by cold weather exposure, and he was 
advised to wear gloves at all times and avoid exposure to 
wind.  In a July 2005 questionnaire, the veteran reported 
that he experienced "numbness or tingling in hands or feet" 
during his deployment.  

The veteran underwent a VA examination in April 2006.  He 
reported that he developed numbness in his left arm in Iraq.  
He stated that the numbness continues to come and go and 
lasts for two to three hours.  While he had no numbness in 
his right arm or his legs, he reported that he notices some 
twitching in these areas once a day for a few seconds.  

Upon examination, the veteran's deep tendon reflexes were 1+ 
and there was equal bilateral strength in the lower 
extremities.  There was negative foot drop bilaterally, with 
normal motor skills and no muscle atrophy or spasm.  Straight 
leg raises were from 0 to 85 degrees bilaterally without 
pain.  The veteran's upper extremities were normal, with good 
pin prick and strength.  His neurological system was 
completely intact.  The examiner concluded that the veteran 
does not have neuropathy of the upper or lower extremities.  

The Board finds that the evidence does not show the veteran 
to have a chronic disability in his upper or lower 
extremities.  There is no evidence of any chronic condition 
involving the extremities in service, and there are no 
records of post-service diagnoses or treatment for 
neuropathy.  Furthermore, a thorough VA examination found no 
disability of his upper and lower extremities and determined 
that neurological functioning is "completely intact."  
Without evidence of a current disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The veteran is competent to describe the symptoms he 
experiences.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, the Board must base its decision on the 
facts that can be objectively shown by the evidence of 
record.  As there is no competent medical evidence of a 
current disability in the veteran's upper or lower 
extremities, service connection is not established.  


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy, upper and lower extremities, is denied.  


REMAND

A review of the record reveals that further development is 
necessary in connection with the claims of service connection 
for IBS and low back strain.  The evidence establishes that 
the veteran reported some symptoms of these disabilities in 
service.  He was diagnosed with these conditions at a VA 
examination in April 2006; however, the examiner did not 
provide an opinion as to whether there is a nexus between the 
veteran's current disabilities and his service.  

Where there is competent evidence of a current disability and 
evidence indicating an association between that disability 
and the veteran's active service, a medical nexus opinion is 
necessary to make a decision on the his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  As such opinion is lacking 
in this case, VA has failed in its duty to assist the veteran 
in this regard.  Charles v. Principi, 16 Vet. App. 370 
(2002).  Consequently, a remand is required to clarify 
whether the veteran's disabilities are related to his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should 
be returned to the provider who examined 
the veteran in April 2006.  Otherwise, 
the veteran should be scheduled for 
another examination with an appropriate 
VA examiner, to determine the nature and 
likely etiology of his IBS and low back 
strain.  Based on the examination and 
review of the record, the examiner must 
answer the following question:

(a)  Is it at least as likely as not (50 
percent or more probability) that the 
currently diagnosed IBS began during 
active service or is causally linked to 
any incident of active duty?

(b)  Is it at least as likely as not (50 
percent or more probability) that the 
currently diagnosed low back strain began 
during active service or is causally 
linked to any incident of active duty?

The examiner should provide a rationale 
for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claims remain denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


